PER CURIAM.
Lionell Elijah Ephraim appeals from the district court’s order granting Virginia Department of Corrections (VDOC) Eleventh Amendment immunity and dismissing VDOC from his 42 U.S.C.A. § 1983 (West. Supp.2002) action. We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appealable interlocutory or collateral order. See Baird v. Palmer, 114 F.3d 39, 42-43 (4th Cir.1997). We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.